Citation Nr: 0509483	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  01-09 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for bilateral carpel tunnel 
syndrome, to include as secondary to a service-connected 
cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from February 1970 to February 
1972, from April 1981 to April 1985, and from August 1986 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision by the Department 
of Veterans Affairs (VA) Sioux Falls, South Dakota, Regional 
Office (RO).  That decision, in pertinent part, denied 
service connection for bilateral carpel tunnel syndrome.

The Board notes that the veteran sent a letter to the Board 
requesting that a hearing be scheduled between his 
representative and a Veterans Law Judge.  The veteran 
indicated that he did not wish to personally attend the 
hearing.  The veteran's representative indicated, in a July 
2003 informal hearing presentation, that the veteran did not 
wish to attend a personal hearing and the claims folder had 
been forwarded to the representative for the preparation of 
the informal hearing presentation in lieu of a personal 
hearing.

The Board remanded the claim in August 2003 for further 
development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence of record does not reasonably show that the 
veteran's bilateral carpel tunnel syndrome had its origins 
during service, or for several years thereafter.  Nor does 
the evidence reasonably show that the veteran's bilateral 
carpel tunnel syndrome may be attributed to his service-
connected cervical spine disorder.


CONCLUSION OF LAW

Bilateral carpel tunnel syndrome was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and is not proximately due to a service-
connected disorder.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
April 2004, provided the veteran with a specific explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In addition, the SOC and SSOC included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOC also included the requirements that must be met to 
establish service connection.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.

The Court acknowledged that the Secretary could show that the 
lack of a pre-AOJ decision notice was not prejudicial to the 
appellant.  The Court noted that the doctrine of harmless 
error is to be used only when a mistake of the administrative 
body is one that clearly had no bearing on the procedure used 
or the substance of decision reached.  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in April 2004 and 
was given an ample opportunity to respond.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOC, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran specifically declined a personal hearing.  He was 
afforded a VA examination, and the examination report 
includes an opinion regarding the etiology of his disability.  
All available relevant evidence identified by the veteran was 
obtained and considered.  The claims file contains his 
service medical records and his available post service 
medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment associated with either bilateral carpel 
tunnel syndrome or his wrists and hands.

A June 1994 rating decision granted service connection for a 
back condition and assigned an initial noncompensable 
disability rating.  A September 1997 rating decision 
reclassified the veteran's back condition as a cervical spine 
herniation with loss of motion.  An October 1998 rating 
decision again reclassified the veteran's disorder as 
cervical disc herniations, with degenerative arthritis, 
status post discectomy.  A temporary 100 percent rating was 
granted based on rehabilitation effective June 10, 1998.  A 
40 percent rating for the veteran's cervical spine disorder 
went into effect September 1, 1998.

An April 2001 VA examination report noted that the examiner 
had reviewed the veteran's medical records.  The veteran 
reported numbness in his right and left hands, which had been 
present and getting worse since his neck surgery in 1998.  
The examiner diagnosed the veteran with bilateral carpel 
tunnel syndrome.  He stated "the carpal tunnel syndrome is 
not secondary to [the veteran's] neck condition.
An April 2001 VA treatment note reported that the veteran was 
being seen for bilateral wrist complaints.  He stated that 
the pain in his right hand started in 1998 and started in his 
left hand in late 2000.

An August 2003 VA telephone note indicated that a VA nurse 
had called the veteran because he had not sought treatment in 
about two years.

In a May 2004 statement the veteran asserted that his 
bilateral carpal tunnel syndrome developed as a result of 
repetitive use of his fingers, hands and wrist during service 
while working on typewriters and computer keyboards.  In 
support of this statement he referred to his service 
personnel records, which reflect that the veteran's military 
occupational specialty was that of an administrative 
specialist.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for organic neurological disorders, if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1112, 1133; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of 
bilateral carpel tunnel syndrome.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of 
the provisions of 38 U.S.C.A. § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In this 
regard, the Board initially notes that service medical 
records are silent with regard to complaints, findings or 
treatment associated with bilateral carpel tunnel syndrome.  
Moreover, such treatment records do not document problems 
associated with either wrist or hand.  In addition, an April 
2001 VA treatment note reflects that the veteran reported 
that his problems with his right wrist began after neck 
surgery in 1998 and his problems with his left wrist began in 
late 2000.  The Board is cognizant of the veteran's statement 
that his carpal tunnel syndrome was incurred as a result of 
repetitive typing during service.  However, as the record 
does not reflect that the veteran possesses a recognized 
degree of medical knowledge, his assertions as to the 
etiology of his current diagnosis are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Given that 
the record reflects that there were no findings, complaints 
or treatment associated with either wrist during service, or 
for several years thereafter, service connection for 
bilateral carpel tunnel syndrome on a direct basis is denied.

Service connection may also be granted on a secondary basis 
if evidence of record indicates that the veteran's current 
diagnosis is attributable to a service connected disorder.  
In this regard, the April 2001 VA examination report 
specifically states that the veteran's bilateral carpel 
tunnel syndrome "is not secondary to [the veteran's] neck 
condition."  Accordingly, service connection for bilateral 
carpel tunnel syndrome is also denied on a secondary basis.


ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome, to include as secondary to a service-connected neck 
disorder, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


